COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  GLORIA G. FLORES,                              §              No. 08-20-00184-CV

                       Appellant,                §                Appeal from the

  v.                                             §               327th District Court

  BANK OF AMERICA, N.A.,                         §            of El Paso County, Texas

                        Appellee.                §             (TC# 2020DCV0998)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until February 11, 2021. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Robert E. Hedicke, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before February 11, 2021.

       IT IS SO ORDERED this 14th day of January, 2021.

                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.